Case: 14-40441      Document: 00513152928         Page: 1    Date Filed: 08/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 14-40441                         August 13, 2015
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CRISTOBAL SARCENO-SARCENO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1892-1


Before JONES, BENAVIDES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Cristobal Sarceno-Sarceno (Sarceno) pleaded guilty to illegal reentry
following deportation, in violation of 8 U.S.C. § 1326. Relevant to this appeal,
the district court assessed a 12-level “drug trafficking offense” enhancement
pursuant to U.S.S.G. § 2L1.2(b)(1)(B) based on Sarceno’s 2008 New York
conviction for criminal sale of a controlled substance in the third degree.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40441   Document: 00513152928      Page: 2   Date Filed: 08/13/2015


                                 No. 14-40441

     For the first time on appeal, Sarceno contends that the district court
plainly erred in imposing the 12-level enhancement because the New York
offense of conviction may be violated by the giving away or sharing of drugs
with no remuneration. He argues that the term “drug trafficking offense” in
§ 2L1.2 requires remuneration.
     While the instant appeal was pending, this court rejected the argument
that an offense must require remuneration to qualify as a drug trafficking
offense under § 2L1.2. United States v. Martinez-Lugo, 782 F.3d 198, 201-05
(5th Cir. 2015). Accordingly, the judgment of the district court is AFFIRMED.




                                      2